
	
		II
		110th CONGRESS
		2d Session
		S. 3621
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  authorize extended benefits for certain autistic dependents of certain
		  retirees.
	
	
		1.FindingsThe Congress finds the following:
			(1)The National Institute of Neurological
			 Disorders and Stroke states that autism is a common condition in a group of
			 developmental disorders known as the autism spectrum disorders and is
			 characterized by impaired social interaction, problems with verbal and
			 nonverbal communication, and unusual, repetitive, or severely limited
			 activities and interests.
			(2)According to a February 2007 study by the
			 Centers for Disease Control and Prevention, one in 150 children that had
			 reached the age of 8 had autism or an autism spectrum disorder such as
			 Asperger’s syndrome, Rett syndrome, childhood disintegrative disorder, or a
			 pervasive developmental disorder not otherwise specified.
			(3)The Department of Defense introduced the
			 Extended Care Health Option program to provide coverage to active duty members
			 of the Armed Forces for applied behavioral analysis, a treatment for the
			 symptoms of autism spectrum disorders. Active duty member beneficiaries are
			 covered for applied behavioral analysis treatment for up to $2,500 per month
			 with a maximum of $30,000 per year.
			(4)According to a Harvard School of Public
			 Health report, without effective intervention, approximately 90 percent of
			 individuals with an autism spectrum disorder require lifelong care, which costs
			 an estimated $3.2 million over a child’s lifetime. Applied behavioral analysis
			 therapy has been shown to be effective in reducing the percentage of
			 individuals with an autism spectrum disorder that require lifelong care to less
			 than 50 percent and reducing the costs of lifelong care by two-thirds.
			(5)Benefits of the Extended Care Health Option
			 program are not available to military retirees enrolled in TRICARE, but in a
			 letter dated June 23, 2008, the Department of Defense stated that there are
			 8,784 retirees with dependants diagnosed with an autism spectrum
			 disorder.
			2.Extended care health option program for
			 autistic dependents of certain retirees
			(a)Authorization for extended benefits for
			 autistic dependents of certain retireesSection 1086 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(i)(1)The extended benefits program shall apply
				to any covered retiree with respect to any dependent of such a retiree if the
				dependent is—
							(A)described in subparagraph (D) or (I) of
				section 1072(2) of this title;
							(B)diagnosed with autism; and
							(C)not entitled to benefits under part A of
				title XVIII of the Social Security Act.
							(2)In this subsection:
							(A)The term extended benefits
				program means the program provided pursuant to subsections (d), (e), and
				(f) of section 1079 of this title.
							(B)The term covered retiree means
				any person eligible for health benefits under this section by reason of
				coverage by section 1074(b) (as described in subsection (c)(1) of this section)
				who is—
								(i)not entitled to benefits under part A of
				title XVIII of the Social Security Act; and
								(ii)not enrolled under part B of such
				title.
								(C)The term autism refers to the
				autism spectrum disorders, which are developmental disabilities that cause
				substantial impairments in the areas of social interaction, emotional
				regulation, communication, and the integration of higher-order cognitive
				processes and are often characterized by the presence of unusual behaviors and
				interests. The term includes autistic disorder, pervasive developmental
				disorder (not otherwise specified), Asperger’s syndrome, and any of the
				pervasive disorders as defined by the most recent edition of the Diagnostic and
				Statistical Manual of Mental
				Disorders.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to benefits under the extended benefits program for
			 items and services furnished on or after the date of the enactment of this
			 Act.
			
